Citation Nr: 0509793	
Decision Date: 04/04/05    Archive Date: 04/15/05	

DOCKET NO.  04-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from April 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

There is no question that the veteran currently has diabetes.  
He was diagnosed as having this condition at a private 
medical facility in 2001.  The veteran and his representative 
maintain that because of time he spent in Vietnam he was 
exposed to herbicide agents, including Agent Orange.  They 
assert that the veteran's diabetes mellitus is due to his 
exposure to herbicide agents in Vietnam, however brief the 
time of exposure might have been.  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the  Republic of Vietnam during the 
Vietnam Era and has a disease listed at 38 C.F.R. § 3.309(e) 
(2004), shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  An "herbicide agent" is a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i) (2004).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

The key question in this case is whether the evidence 
confirms that the veteran served in Vietnam, because the Type 
II diabetes mellitus with which he has been diagnosed is 
listed at 38 C.F.R. § 3.309(e).  If he had such qualifying 
service, then the law presumes a relationship between his 
presumed exposure in service and the recently confirmed 
diagnosis of Type II diabetes mellitus.

The veteran's report of transfer or discharge (DD Form 214) 
shows that he had almost two years of foreign and/or sea 
service.  His medals and badges included the Vietnam Service 
Medal and the Vietnam Campaign Medal.  However, the veteran's 
military personnel records disclose that his overseas 
commands involving foreign service were with the United 
States Army Europe, in Germany, from January 1971 to March 
1972 and the United States Army, Pacific, in Thailand, from 
December 1969 to December 1970.  The record of his 
assignments discloses that from December 1969 to  December 
1970 he was a refrigeration repairman with the 313th 
Transportation Unit.  Unfortunately, there is no evidence of 
record whatsoever with regard to the activities of that unit.  

The record further discloses that in a September 2003 report 
of contact, the veteran stated that he stopped in Vietnam on 
his way to Thailand.  He indicated he was "only there for a 
short period of time.  The vet states he has no proof of his 
time in Vietnam."  In his substantive appeal dated in 
February 2004, the veteran acknowledged that he was not 
actually stationed in Vietnam, but claimed that he was in 
Vietnam "as we flew from Thailand to Vietnam to drop off 
troops."  He claimed that his personnel and unit records had 
not been reviewed properly.  

In an April 2004 attempt to assist the veteran in the 
development of his claim, he was asked to provide information 
with regard to the number and dates of flights he was on and 
when they landed in Vietnam.  He was asked to provide the 
information as soon as possible, preferably within 30 days.  
No such information has been received.  

While the Board acknowledges that the RO has made attempts to 
determine whether the veteran was ever in Vietnam during his 
time in service, the Board finds that a further attempt is 
indicated.  Since the veteran's claim is critically dependent 
on his ability to establish entitlement to the legal 
presumptions afforded veterans who were exposed to Agent 
Orange, and as the Board believes that not all means of 
verification have been exhausted, additional development is 
warranted in order to determine whether the veteran was in 
Vietnam during 1970 as part of his service duties while 
stationed in Thailand.

In view of the foregoing, the case is REMANDED for the 
following:

1.  VA should contact the U.S. Armed 
Services Center for Unit Records Research 
(CURR), 7798 Cissma Road, Springfield, 
Virginia 22150.  VA should forward to the 
CURR the veteran's DD-214 and copies of 
his military personnel records.  The CURR 
should be asked to provide a command 
history or any information available with 
regard to the activities of the 
313 Transportation Unit, United States 
Army, Pacific, from late December 1969 to 
early December 1970.  

2.  Send the veteran a new VCAA letter 
addressing service connection for 
diabetes mellitus.  The veteran should be 
asked to "provide any evidence in[his] 
possession that pertains to the claim."  
38 C.F.R. § 3.159(b).  The veteran is to 
be advised that while VA has an 
obligation to assist him in the 
development of his claim, he must also 
provide information that might be helpful 
to his claim.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and be afforded an 
opportunity for response.  Then, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of the REMAND is to 
comply with due process considerations and to obtain 
additional information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




